Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael R. Benoit on February 1st, 2022.
The application has been amended as follows: 
In claim 1 line 17, delete the word “and” after “drag;”.
In claim 1 line 23, add 
“; and
an aerodynamic fairing mechanically coupled on the outside of the aircraft skin
immediately downstream of the inlet lip, wherein the aerodynamic fairing
ramps downwardly from the inlet lip to the aircraft skin to provide a low
drag connecting surface between the inlet lip and the aircraft skin” after the word “opening”.
In claim 12 line 14, delete the word “and” after “end;”.
In claim 12 line 17, add 
“; and
an aerodynamic fairing mechanically coupled on the outside of the aircraft skin

ramps downwardly from the inlet lip to the aircraft skin to provide a low
drag connecting surface between the inlet lip and the aircraft skin” after the word “opening”.
REASONS FOR ALLOWANCE
Claims 1, 12 and 21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments/remarks filed November 4th, 2021 regarding “coupling of an aerodynamic fairing on the outside of the aircraft skin immediately downstream of the inlet lip” are persuasive.
Claims 4, 8, 10 and 22 are allowable due to dependency on claim 1,
Claims 13, and 15-16 are allowable due to dependency on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/9/2022